Citation Nr: 1200814	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-33 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable rating for service-connected scoliosis of the dorso-lumbar spine, prior to May 19, 2006.  

2.  Entitlement an initial rating, in excess of 30 percent for service-connected scoliosis of the dorso-lumbar spine, from May 19, 2006.  

4.  Entitlement to an increased rating, in excess of 20 percent for service-connected herniated nucleus pulposus C5-C6, with fusion and degenerative changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran had active military service from November 1964 to November 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in November 2006 and November 2010 from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The November 2006 rating decision granted service connection for scoliosis, dorso-lumbar spine at a noncompensable rating, effective from November 6, 1970 and denied an increased rating in excess of 10 percent for service-connected herniated nucleus pulposus C5-C6, with fusion and degenerative changes.  During the course of the appeal, the RO issued a subsequent rating decision in November 2010 that granted an increased rating of 30 percent for service-connected scoliosis dorso-lumbar spine, effective from May 19, 2006 and an increased rating of 20 percent for service-connected herniated nucleus pulposus C5-C6, with fusion and degenerative changes, effective from May 19, 2006.

Because less than the maximum available benefit for a schedular rating was awarded and because the increase was not granted effective from the initial date of the claim, the aforementioned issue of an increased evaluation, in excess of 30 percent, for service-connected scoliosis dorso-lumbar spine, is properly before the Board.  See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to March 28, 2000, the Veteran's low back was manifested by good rotation and side bending of the lumbar spine, and the ability to bend over and touch toes.

2.  From March 28, 2000 to May 18, 2006, the Veteran's service-connected scoliosis dorso-lumbar spine is manifested by 65 degrees of forward flexion indicating slight limitation of motion of the dorso-lumbar spine; neither moderate intervertebral disc disease nor incapacitating episodes due to such shown.  

3.  From May 19, 2006, the Veteran's service-connected scoliosis dorso-lumbar spine is manifested by 60 degrees of forward flexion with pain at 45 degrees of flexion and 120 degrees of combined range of motion of the thoracolumbar spine; neither severe intervertebral disc disease nor incapacitating episodes are shown. 

4.  The Veteran's service-connected herniated nucleus pulposus C5-C6, with fusion and degenerative changes is manifested by 30 degrees of forward flexion and 150 degrees of combined range of motion of the cervical spine; with no incapacitating episodes.  


CONCLUSIONS OF LAW

1.  Prior to March 28, 2000, the criteria for a compensable evaluation for scoliosis of the dorso-lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5291, 5292, 5293, and 5295 (prior to 2003) and 5235 to 5243 (2011).

2.  From March 28, 2000 to May 18, 2006, the criteria for a 10 percent evaluation, but no greater, for scoliosis of the dorso-lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5291, 5292, 5293, and 5295 (prior to 2003) and 5235 to 5243 (2011).

3.  From May 19, 2006, the criteria for a disability evaluation in excess of 30 percent for the Veteran's service-connected scoliosis dorso-lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2011).  

4.  The criteria for a disability evaluation in excess of 20 percent for the Veteran's service-connected herniated nucleus pulposus C5-C6, with fusion and degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243, 5291, 5292, and 5293 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Board finds that with regard to the Veteran's claims the letter dated in August 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The August 2006 letter provided this notice to the Veteran.

The Board observes that the August 2006 letter was sent to the Veteran prior to the November 2006 and November 2010 rating decisions.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the August 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2008), and Dingess, supra.

In light of the above, the Board concludes that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment, private treatment records, and VA treatment records are associated with the claims folder.

VA examinations with respect to the issues on appeal were provided in August 2006 and July 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as they consider all of the pertinent evidence of record, and provide a complete rationale for evaluations provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and increase in disability rating is at issue, as is the case with the Veteran's claim for entitlement to an increased rating, in excess of 20 percent for service-connected herniated nucleus pulposus C5-C6, with fusion and degenerative changes, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that Veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's service-connected scoliosis of the dorso-lumbar spine.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for the Veteran's service- connected scoliosis of the dorso-lumbar spine.  See also, Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, as noted above, separate ratings can be assigned for separate periods of time based on the facts found, i.e., "staged" ratings.  Fenderson v. West, supra; 38 C.F.R. § 4.2 (2010).  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the Veteran's service-connected scoliosis of the dorso-lumbar spine did undergo an increase in severity sufficient to warrant a staged rating during the relevant appeal period.  As such, the Board will discuss the Veteran's scoliosis of the dorsolumbar spine symptomatology in relation to the applicable rating criteria prior to March 28, 2000; from March 28, 2000 to May 18, 2006; and from May 19, 2006.
In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Board notes that the rating schedule for the spine was amended multiple times during the appeal period at issue beginning in 1970.  The Board notes initially that the rating schedule assigned Diagnostic Codes 5285 through 5295 for the spine.  The Board further notes that amendments were made to 5293 (intervertebral disc syndrome), 5294 (sacro-iliac injury), and 5295 (lumbar strain), between 1970 and 2003.  Additionally, and of particular importance in this instance, the Board notes that Diagnostic Codes 5291 (dorsal spine, limitation of motion) and 5292 (lumbar spine limitation of motion) provided separate ratings for the dorsal and lumbar spine prior to 2003.  As will be further explained below, in September 26, 2003 the entire rating schedule with respect to the spine was later amended and Diagnostic Codes 5235 through 5243 were thereafter assigned to the spine.  Therefore, the Board will evaluate the Veteran's claim under both the criteria in the VA Schedule for Rating Disabilities in effect at the time of his filing and the current regulations in order to ascertain which version would accord him the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.71a to the period on or after the effective date of the new regulations.

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3- 2000 (Apr. 10, 2000).

Diagnostic Code 5291, applicable prior to September 26, 2003, assigns a noncompensable evaluation for slight limitation of motion of the dorsal spine.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002).  A maximum 10 percent evaluation is assigned with moderate or severe limitation of motion.  Id.

Diagnostic Code 5292, applicable prior to September 26, 2003, assigns a 10 percent evaluation for slight limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002). 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A 20 percent evaluation is assigned with moderate limitation of motion, and a 40 percent evaluation is assigned with severe limitation of motion.  Id.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.

The Board notes that Diagnostic Code 5295 was amended March 10, 1976, and again in September 2003 when the entire schedular criteria for rating the spine was amended.  Prior to March 10, 1976, Diagnostic Code 5295, lumbosacral strain was rated by comparison with sacro-iliac injury and weakness, under Diagnostic Code 5294.  From March 10, 1976, and prior to September 26, 2003, the two diagnostic codes were switched.  That is, Diagnostic Code 5294 for sacro-iliac injury and weakness was rated by comparison to Diagnostic Code 5295 for lumbosacral strain.  In this regard, under the old versions of Diagnostic Codes 5294 and 5295, a 0 percent rating was warranted for lumbosacral strain manifested by only slight symptoms.  A 10 percent rating was warranted for characteristic pain on motion.  A 20 percent rating required muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  A 40 percent rating required severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  A 40 percent rating was also warranted if only some of those manifestations were present, provided there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71, Diagnostic Codes 5294, 5295 (in effect from March 10, 1976 to September 26, 2003).

Under the criteria for intervertebral disc syndrome (Diagnostic Code 5293) in effect prior to March 10, 1976, a 60 percent rating was authorized for pronounced intervertebral disc syndrome, with persistent sciatic neuritis with characteristic pain and demonstrable muscle spasm and absent tendo achillis reflex, or other nerve pathology appropriate to the site of the diseased disc and little intermittent relief.  A 40 percent rating was assigned for severe intervertebral disc syndrome, with recurrent attacks, with intermittent relief, a 20 percent rating when moderate with recurrent attacks, a 10 percent rating when mild, and a noncompensable rating for postoperative, cured.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to March 10, 1976).  

From March 10, 1976 to September 23, 2002, a 60 percent rating was authorized for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm and absent ankle jerk or other neurological findings appropriate to the site of the diseased disc and little intermittent relief.  A 40 percent rating was assigned for severe intervertebral disc syndrome, with recurrent attacks, with intermittent relief, a 20 percent rating when moderate with recurrent attacks, a 10 percent rating when mild, and a noncompensable rating for postoperative, cured.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from March 10, 1976 to September 23, 2002).

The rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, was again amended effective September 23, 2002.  See 67 Fed. Reg. 54,345- 54,349 (August 22, 2002).  Under the interim revised criteria of Diagnostic Code 5293, effective September 23, 2002, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  A maximum 60 percent rating is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, and a 10 percent rating is assigned with the incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the post appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, Diagnostic Codes 5237 through 5243 are now applicable to the spine.  Of particular interest in this instance is Diagnostic Code 5237 which now governs ratings of lumbosacral or cervical strain, Diagnostic Code 5241 which now governs spinal fusion, 5242 which now governs degenerative arthritis of the spine, and 5243 which now governs intervertebral disc syndrome.  

The current General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 30 percent is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  An evaluation of 40 percent is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.
There are several notes set out after the diagnostic criteria, a summary of which is as follows.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion of 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3).

Fourth, each range of motion should be rounded to the nearest 5 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).

Fifth, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

Sixth, disabilities of the thoracolumbar and cervical spine segments are to be evaluated separately, except when there is unfavorable ankylosis or both segments.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003).

Additionally, the Board notes that Diagnostic Code 5243 now governs ratings of intervertebral disc syndrome, however the previous September 23, 2002 amendments to Diagnostic Code 5293 remain in effect.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010)).  

The Veteran is currently service connected for herniated nucleus pulposus C5-C6, with fusion and degenerative changes, currently evaluated as 20 percent disabling under Diagnostic Code 5293-5241 and scoliosis of the dorso-lumbar spine, evaluated as noncompensable prior to May 19, 2006, and evaluated as 30 percent disabling after May 19, 2006, under Diagnostic Code 5237-5242.  See 38 C.F.R. 
§ 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  In this instance the Veteran's herniated nucleus pulposus C5-C6, with fusion and degenerative changes is rated for intervertebral disc syndrome and spinal fusion, while the Veteran's scoliosis of the dorso-lumbar spine is rated for lumbosacral strain and degenerative arthritis of the spine.

Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id.

The Veteran contends that he is entitled to higher disability ratings.  The Board finds that the competent evidence of record does not warrant disability ratings higher than those currently assigned for the cervical spine or dorso-lumbar from May 19, 2006, however, the Board does find that an increased rating is warranted for the dorso-lumbar spine prior to May 19, 2006.

I.  Scoliosis of the Dorso-Lumbar Spine, Prior to March 28, 2000

As noted in the introduction, the Veteran's scoliosis of the dorso-lumbar spine was granted service connection effective November 6, 1970.  The Board notes that the schedular rating for the spine was amended between 1970 and 2000.  The Board notes that Diagnostic Codes 5291 (dorsal spine, limitation of motion), 5292 (lumbar spine limitation of motion), 5295 (lumbar strain), and 5293 (Intervertebral disc syndrome) are potentially applicable diagnostic codes with regard to the Veteran's claim for scoliosis of the dorso-lumbar spine.  

The Veteran is currently assigned a noncompensable rating for his service-connected scoliosis of the dorso-lumbar spine, prior to March 28, 2000.  The Veteran was afforded a VA examination in 1971 which primarily addressed the Veteran's cervical spine; however, the examiner did note that the Veteran's spine was in the midline with no evidence of abnormal curvature except for an increased lumbar lordosis which appeared to be postural.  The examiner noted that there was no evidence of muscle spasm or atrophy in the dorsolumbar spine.  Finally the examiner noted that the Veteran was able to bend and touch his toes and that he had good rotation and side bending with regard to the dorsal and lumbar spine.  The Board notes that there is no other medical evidence available for this appeal period.  

The Board notes that the Veteran's claim is most appropriately rated under Diagnostic Codes 5291 and 5292 for limitation of motion with regard to the dorsal and lumbar spine and Diagnostic Code 5295 for lumbar strain during this period of the appeal.  
 
The Board notes that there is no diagnosis of any intervertebral disc syndrome with respect to the Veteran's dorsal or lumbar spine and as such is not entitled to a rating under Diagnostic Code 5293.  Additionally there is no evidence that the Veteran was diagnosed with degenerative changes of the dorso-lumbar spine during this period of the appeal and therefore the Veteran is not entitled to a rating under Diagnostic Code 5003.

With regard to the Veteran's rating under Diagnostic Codes 5291 and 5292 for limitation of motion of the dorsal and lumbar spine respectively, the Board notes that the Veteran reported pain in his back when sitting too long.  See November 1971 VA examination report.  However, the Veteran was not diagnosed with a dorsal or a lumbar strain.  The Board notes that there is simply a paucity of objective medical evidence regarding the Veteran's dorso-lumbar spine prior to March 28, 2000, and the evidence which is of record simply does not show sufficient findings to warrant a compensable evaluation.  See, e.g. VA examination dated in November 1971.

Further, while the Veteran's has considered the competence and credibility of the Veteran's statements with regard to evaluating the Veteran's dorso-lumbar spine during this period, he has made no specific contentions other than to request a higher rating.  As such, the Veteran should be assigned a noncompensable rating for the dorso-lumbar spine for the period prior to March 28, 2000.

II.  Scoliosis of the Dorso-Lumbar Spine from March 28, 2000 and to May 18, 2006

The Board notes that the Veteran was afforded a VA examination in March 2000 that addressed his dorso-lumbar spine.  The Veteran reported pain in his neck while driving or sitting at the computer.  The Veteran further noted that he worked for a CRIS Organization which transported patients around the city and that he had experienced low back pain when lifting a 100 pound patient.  Upon examination the Veteran ambulated with a normal gait.  He had quite remarkable posture with a marked increase in the lumbar lordosis, a mild increase in the thoracic kyphosis, and a moderate increase in the cervical lordosis with the head held forward a couple of inches from the plumb line.  Seated, the Veteran exhibited forward flexion of the lumbar spine to 65 degrees and extension to 30 degrees and bilateral rotation to 70 degrees with no pain.  The Veteran reported slight tenderness at the T1 level.  The Veteran was diagnosed with postural strain of the low back, chronic.  

The Board notes that the Veteran's claim is again most appropriately rated under Diagnostic Codes 5291 and 5292 for limitation of motion with regard to the dorsal and lumbar spine and Diagnostic Code 5295 for lumbar strain during this period of the appeal.  
 
The Board notes that the Veteran did not report any incapacitating episodes, and there is no diagnosis of any intervertebral disc syndrome with respect to the Veteran's dorsal or lumbar spine and as such is not entitled to a rating under Diagnostic Code 5293 or equivalent code, 5243, as amended.  Additionally there is no evidence that the Veteran was diagnosed with degenerative changes of the dorso-lumbar spine during this period of the appeal and therefore the Veteran is not entitled to a rating under Diagnostic Code 5003.

With regard to the Veteran's rating under Diagnostic Codes 5291 and 5292 for limitation of motion of the dorsal and lumbar spine respectively, the Board notes that the Veteran reported pain in his lumbar spine, when lifting heavy objects and there is some indication that the Veteran had limitation of motion.  The Veteran exhibited a slight limitation of motion with regard to the lumbar spine (forward flexion of 65 degrees).  While the Board notes that the term "slight" is not specifically defined anywhere, the Board notes that by analogy, the current rating schedule applies a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  The Board finds that the Veteran is entitled to a 10 percent rating under Diagnostic Code 5292, which allows for a 10 percent rating for slight limitation of motion of the lumbar spine from March 28, 2000, the date of the VA examination demonstrating limitation of motion of the lumbar spine.  The Board further finds that there is no indication that the Veteran had consistent pain or that the Veteran's motion was moderately limited with regard to the lumbar spine.  Further, as to whether a separate rating is warranted for the dorsal spine, which under the former rating schedule was permissible, the Board notes that moderate or severe limitation of motion of the dorsal spine which was separate and apart from the limitation of motion of the lumbar would have to be shown.  The record, however, does not contain sufficient findings to award such a rating.  The Veteran did not note any specific limitations due to the pain and there is no indication that he exhibited slight or moderate limitation of motion of the dorsal spine.  Further, while the Board has considered the competence and credibility of the Veteran's statements with regard to evaluating the Veteran's dorso-lumbar spine during this period, he has made no specific contentions other than to request a higher rating.  As such, the Veteran should be assigned a rating increase of 10 percent, but no greater, for the dorso-lumbar spine for the period effective from March 28, 2000.


III.  Cervical Spine and Scoliosis of the Dorso-Lumbar Spine from May 19, 2006 

The Veteran was afforded a VA examination in September 2006.  At that examination the Veteran complained of a burning sensation in the back of his neck that occurred primarily during long distance driving.  He further complained of a dull ache over the back of his neck that occurred two to three times a week while participating in activities that required him to bend his neck.  He also noted occasional left arm numbness when laying on his left shoulder or having to use his left arm to support his neck when his neck seemed tired or weak.  The Veteran also complained of low back pain that had been increasing over the last four years, but had existed since service.  He did not note any radiation of pain to his legs or weakness.  His pain increased from 3 or 4 out of 10 to 8 or 9 out of 10 during flare-ups.  During flare-ups the Veteran had to sit down and was unable to do anything.  The Veteran stated that he did not use any tools of assistance or use a brace.  He was able to walk with occasional rest.  Finally the Veteran noted that he had not had any incapacitating episodes in the last 3 to 4 years.  

Upon examination, the Veteran exhibited a normal gait with mild lordosis, but no tenderness.  The Veteran exhibited the following range of motion with regard to the cervical spine:  forward flexion to 45 degrees, extension to 50 degrees, bilateral lateral flexion to 45 degrees, and bilateral lateral rotation to 80 degrees.  The Veteran exhibited the following range of motion with regard to his lumbar spine:  forward flexion to 90 degrees, extension to 20 degrees, bilateral lateral flexion to 35 degrees, and bilateral lateral rotation to 30 degrees.  Upon repetitive motion the Veteran had low back pain on flexion and extension.  The Veteran did not exhibit any weakness, incoordination, fatigue or lack or endurance.  No additional loss of function or range of motion due to pain, fatigue, weakness, lack of endurance or incoordination upon repetitive motion.  X-rays associated with the examination revealed cervical spine congenital fusion (likely surgical) of C5-C6 vertebral bodies with severe degree of spondylotic changes at C6-C7, with degenerative osteoarthritis in the entire cervical spine; mild degree of spondylotic changes with focal levoscoliosis of the upper thoracic spine; and minimal spondylotic spurring, but otherwise negative study of the lumbar spine.  The Veteran was diagnosed with residual of cervical neck injury with herniated nucleus pulposus C5-C6 and lumbar scoliosis.

The Board notes that the Veteran was afforded another VA examination in July 2009 with respect to both his lumbar and cervical spine disorders.  With regard to the Veteran's scoliosis of the dorso-lumbar spine and herniated nucleus pulpous, C5-6, the Board notes that the Veteran reported constant sharp and dull pain at a level of 3 or 4 out of 10 in his low back and cervical spine.  The Veteran reported that the pain did not radiate down his arms or legs at any time and he experienced no tingling, weakness, or numbness in his back.  The Veteran stated that the pain in his low back and cervical spine did flare-up to a level of 8-9 out of 10 when bending, lifting, walking, cold weather, and overuse.  The Veteran stated that his flare-ups could last for 2-3 hours for up to 2-3 days and occurred on a daily to weekly basis.  The Veteran further reported that on repetitive use or during a flare-up his range of motion was additionally limited by pain, weakness, incoordination, fatigability with pain having the most severe impact.  The examiner noted that there were no objective findings of additional limitation of movement following repetitive use testing, but that the testing was notably not done during a flare-up.  

The Veteran stated that his spine condition did not affect his walking and standing, indeed he could walk an unlimited distance unless he was experiencing a flare-up in which case he could feel very unsteady and could only stand for a few minutes.  The Veteran further noted no use of assistive devices.  The examiner noted that the Veteran was retired, but that his spine condition did affect some of his daily chores and recreational activities.

The Veteran stated that he had not had any incapacitating episodes over the last twelve months.   

Upon examination it was noted that the Veteran's posture was normal with a slightly unsteady and slow gait.  The Veteran was able to rise onto his toes, heels, from a squat and tandem walk, but only with unsteadiness and complaints of pain.  
The examiner noted that the Veteran's lumbar spine was abnormal with diffuse tenderness to palpation over the lumbar spine, right and left sacroiliac joints, right and left sciatic notches, and adjacent right and left paraspinal muscles.  The Veteran exhibited the following range of motion:  forward flexion to 60 degrees, with pain starting at 45 degrees; extension to 20 degrees with pain starting at 20 degrees; bilateral lateral flexion to 20 degrees with pain starting at 20 degrees; and bilateral rotation to 20 degrees with pain starting at 20 degrees.  The examiner further noted that the Veteran demonstrated that during a flare-up he experienced an additional limitation of motion with forward flexion limited to 45 degrees due to increased pain.  There was no evidence of any abnormal neurological findings.  Additionally, the examiner noted that a February 2007 MRI of the lumbar spine revealed facet joint arthrosis, but no disc herniation or spinal stenosis; an x-ray of the lumbar spine taken in conjunction with the VA examination revealed degenerative changes similar to previous examination; and an x-ray of the thoracic spine revealed degenerative disc disease and scoliosis.  The examiner diagnosed the Veteran with chronic lumbar strain, degenerative arthritis of the lumbar spine, degenerative changes of the lumbar spine and scoliosis of the thoracic spine.  

With regard to the Veteran's claim for cervical spine, the examiner noted that the Veteran's cervical spine was abnormal.  Upon examination it was noted that the Veteran experienced diffuse tenderness to palpation over the posterior neck without palpable spasm.  The Veteran exhibited the following range of motion:  flexion and extension to 30 degrees with pain beginning at 30 degrees; bilateral lateral flexion to 30 degrees with pain beginning at 30 degrees; bilateral rotation to 60 degrees with pain beginning at 60 degrees.  The Veteran noted pain with every movement, but no additional pain upon repetitive motion.  Finally the examiner noted that during a flare-up there was no additional limitation of motion, but the Veteran's function was slower and more difficult due to increased pain.  

Finally the examiner stated that the Veteran's uneven gait since 1960 led to the development of accelerated arthritis in his low back and neck beyond the natural progression of the disease.  A severe back strain did trigger premature disk degeneration which could cause stiffness and inflammation in the lumbar spinal joints, as well as pain, numbness, and tingling down the leg.

With consideration of the above, the Board finds that the Veteran is not entitled to a an evaluation higher than the current assigned 20 percent rating with regard to his service-connected herniated nucleus pulposus, C5-C6, with fusion and degenerative changes because he exhibited, at worst, forward flexion not greater than 30 degrees and a combined range of motion of the cervical spine of 150 degrees.  The Board notes that as the Veteran did not exhibit forward flexion of the cervical spine of 15 degrees or less, or favorable or unfavorable ankylosis of the cervical spine, and did not have any incapacitating episodes during a recent 12 month period, a higher rating than that herein assigned is not warranted.  As such, the Veteran is not entitled to a higher rating than the currently assigned 20 percent rating for service-connected herniated nucleus pulposus, C5-C6, with fusion and degenerative changes under Diagnostic Code 5293-5241.  See 38 C.F.R. 4.71a Diagnostic Code 5293 (prior to September 26, 2003) and 5243 (after September 26, 2003).  

With regard to his claim for service-connected scoliosis of the dorso-lumbar spine, from May 19, 2006, the Board notes that the Veteran is not entitled to an evaluation higher than the 30 percent evaluation currently assigned.  In this regard the Board notes that the Veteran exhibited a forward flexion of 60 degrees with a combined range of motion of 120 degrees, although pain began at 45 degrees.  As such the Veteran is entitled to a 20 percent rating under Diagnostic Code 5237.  The Board notes that the RO further assigned the Veteran an additional 10 percent rating for functional loss due to flare-up.  The Board notes that the Veteran is currently rated for degenerative arthritis under Diagnostic Code 5242 which is rated under Diagnostic Code 5003.  However, as the Veteran has been rated for limitation of motion of the spine, Diagnostic Code 5003 is no longer applicable.  As the Veteran did not exhibit forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable or unfavorable ankylosis of the thoracolumbar spine, and has not had any incapacitating episodes in the last 12 months, the Board finds that a higher rating than that herein assigned is not warranted under the current rating criteria.  

The Board also observes that the current rating schedule provides for separate orthopedic and neurological ratings for spinal disabilities.  However, there are no objective neurological findings demonstrated that would warrant a separate compensable evaluation.  

Additionally, the Board notes that the Veteran's scoliosis of the dorso-lumbar spine must be evaluated throughout the entire appeal period under the rating schedule as it was at the time of the Veteran's claim to determine if a previous rating code would entitle the Veteran to a higher rating.  The Board notes that Diagnostic Code 5292 would allow for a higher rating of 40 percent if the Veteran's limitation of motion was determined to be severe with regard to the lumbar spine and 5289 would allow 40 percent for favorable ankylosis or 50 percent for unfavorable ankylosis.  Diagnostic Code 5295 would also allow for a rating of 40 percent if the Veteran had severe low back strain.  While the term "severe" is not specifically defined, the Board notes that an equivalent rating under the current rating criteria would require that the Veteran have at least favorable ankylosis of the thoracolumbar spine.  As the Veteran's dorso-lumbar spine is not ankylosed, the Board finds that the Veteran would not be entitled to a higher rating under Diagnostic Code 5289.  There is additionally no indication that the Veteran had pronounced intervertebral disc syndrome or recurrent severe attacks of intervertebral disc syndrome.  See 38 C.F.R. §4.71a Diagnostic Code 5293 (prior to September 23, 2002).  Finally there is no indication that the Veteran had severe lumbosacral strain under Diagnostic Code 5295.  See 38 C.F.R. §4.71a Diagnostic Codes 5294, 5295 (prior to September 26, 2003).  The Board notes further, that there is not sufficient competent and credible evidence of separate dorsal and lumbar spine symptomatology to award separate ratings under the former criteria.  

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as painful motion.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

As such, the Veteran is not entitled to a higher rating than the currently assigned 30 percent rating for service-connected scoliosis of the dorso-lumbar spine from May 19, 2006.  See 38 C.F.R. 4.71a Diagnostic Codes 5285-5295 (prior to September 26, 2003) and Diagnostic Codes 5235-5243 (2011).

III.  Extraschedular

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's spine disabilities with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his claims.  There is no persuasive evidence in the record to indicate that either service-connected disability on appeal would, by itself, cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board notes that the Veteran reported being retired.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

The Board has considered the applicability of the benefit of the doubt doctrine.  A preponderance of the evidence is against assignment of a higher rating than is herein assigned for herniated nucleus pulposus, C5-C6, with fusion and degenerative changes, for the entire appeal period, and scoliosis of the dorso-lumbar spine, prior to March 28, 2000 and from May 19, 2006.  However, the Board finds that the Veteran is entitled to an increased rating of 10 percent, but no greater, from March 28, 2000 to May 18, 2006, for his claim of scoliosis of the dorso-lumbar spine.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a compensable rating for service-connected scoliosis of the dorso-lumbar spine, prior to March 28, 2000, is denied.

Entitlement to a 10 percent rating, but no greater, for service-connected scoliosis of the dorso-lumbar spine, effective from March 28, 2000, to May 18, 2006, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement an initial rating, in excess of 30 percent, for service-connected scoliosis of the dorso-lumbar spine, from May 19, 2006, is denied.

Entitlement to an increased rating, in excess of 20 percent, for service-connected herniated nucleus pulposus C5-C6, with fusion and degenerative changes is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


